oe _—
O R | eT NA Document) icflobatied rage 1of8 PagelD 6

IN THE UNITED STATES DISTRICT COURT 8) 09)
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION 4IZDAUG 19 PM $:06
UNITED STATES OF AMERICA CRIMINAL NO. Fee Va

V.

CODY GENE REYNOLDS 3-20CRO374-ym

INDICTMENT
The United States Grand Jury charges:
At all times material to this indictment:
Introduction

I. On or about March 1, 1988, Kevin Lyndel Massey, a/k/a “KC Massey” was
convicted of a crime punishable by imprisonment for a term exceeding one year, that is,
Burglary of a Habitation, in Dallas County, Texas.

Be On or about August 29, 2014, Massey and other members of a militia group
were detained by a United States Customs and Border Patrol agent after a member of the
militia group pointed a firearm at the agent.

3. On or about November 4, 2014, Massey was indicted in the Southern
District of Texas in case number 1:14-cr-876, and charged with four counts of Possession
of Firearm by a Convicted Felon, in violation of 18 U.S.C. § 922(g)(1). On or about

September 30, 2015, Massey was found guilty of the four counts of Possession of a

Reynolds Indictment — Page 1
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page 2of8 PagelD 7

Firearm by a Convicted Felon. On or about January 4, 2016, Massey was sentenced to
serve forty-one months in prison to be followed by three years of supervised release.

4. On or about June 29, 2018, Massey was released from the Federal Bureau
of Prisons and his three year term of supervised release began in Southern District of
Texas case number 1:14-cr-876. Thereafter, on or about April 5, 2019, Massey’s
supervised release was transferred to the Northern District of Texas, and a Northern
District of Texas case number 3:19-cr-170-B was assigned.

5. On or about May 1, 2019, a warrant for Massey’s arrest was issued for
violation of supervised release in case number 3:19-cr-170-B.

6. Ammo Depot, LLC (“Ammo Depot”) located at 2308 County Road 226,
Caddo Mills, Texas, was a licensed firearms dealer within the meaning of Chapter 44,
Title 18, United States Code, at all times specified in this Indictment.

Ts A Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) Form
4473, Firearms Transaction Record, must be completed by a prospective purchaser of a
firearm to affect the sale of a firearm from a licensed firearms dealer. Specifically,
Question 11.a. requires the prospective purchaser to certify—under penalty of law—that
he or she is “the actual transferee/buyer of the firearm(s) listed on this form,” which is a
fact material to the lawfulness of the firearm sale.

8. On or about December 2, 2018, defendant Cody Gene Reynolds purchased
a Diamondback Arms, Inc., model DB-15, 5.56 caliber pistol, bearing serial number

DB1525347 from Ammo Depot. In connection with his purchase of the firearm,

Reynolds Indictment — Page 2
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page 3of8 PagelD 8

Reynolds executed an ATF Form 4473 representing that he was the actual
transferee/buyer of the firearm.
9. On or about December 2, 2018, defendant Cody Gene Reynolds provided

the Diamond Back Arms 5.56 caliber pistol to convicted felon Kevin Lyndel Massey.

Reynolds Indictment — Page 3
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page4of8 PagelID9

Count One
Acquiring a Firearm from a Licensed Firearm Dealer
by False or Fictitious Statement
[Violation of 18 U.S.C. § 922(a)(6)]

10. Paragraphs 1 through 9 of this indictment are re-alleged and incorporated
by reference as though fully set forth herein.

11. | Onor about December 2, 2018, in the Dallas Division of the Northern
District of Texas, defendant Cody Gene Reynolds, in connection with the acquisition of
a firearm, to-wit: a Diamondback Arms, Inc., model DB-15, 5.56 caliber pistol, bearing
serial number DB1525347, from Ammo Depot, a licensed dealer of firearms within the
meaning of Chapter 44, Title 18 United States Code, knowingly made a false and
fictitious written statement to the Ammo Depot, which statement was intended and likely
to deceive the Ammo Depot, as to a fact material to the lawfulness of such sale of said
firearm to Cody Gene Reynolds under Chapter 44 of Title 18, in that Cody Gene
Reynolds did execute a Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”’)
Form 4473, Firearms Transaction Record, to the effect that he was the actual
transferee/buyer of the firearm, when in fact, as Cody Gene Reynolds then knew, Kevin
Lyndel Massey was the actual transferee/buyer of the firearm.

In violation of 18 U.S.C. §§ 922(a)(6), the penalty for which is found at 18 U.S.C.

§ 924(a)(2).

Reynolds Indictment — Page 4
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page5of8 PagelD 10

Count Two
False Statement with Respect to Information Required to be
Kept in Records of a Licensed Firearms Dealer
[Violation of 18 U.S.C. § 924(a)(1)(A)]

12. | Paragraphs | through 9 of this indictment are re-alleged and incorporated
by reference as though fully set forth herein.

13. | Onor about December 2, 2018, in the Dallas Division of the Northern
District of Texas, defendant Cody Gene Reynolds made a false statement and
representation to Ammo Depot, a federally licensed firearms dealer under the provisions
of Chapter 44 of Title 18, United States Code, with respect to information required by the
provisions of Chapter 44 of Title 18, United States Code, to be kept in the records of
Ammo Depot, in that Cody Gene Reynolds did execute a Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”) Form 4473, Firearms Transaction Record, to the effect
that he was the actual transferee/buyer of a Diamondback Arms, Inc., model DB-15, 5.56
caliber pistol, bearing serial number DB1525347, whereas in truth and in fact, he was not

the actual transferee/buyer of this firearm.

In violation of 18 U.S.C. § 924(a)(1)(A).

Reynolds Indictment — Page 5
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page6of8 PagelD 11

Count Three
Felon in Possession of a Firearm and Ammunition; Aiding and Abetting
[Violation of 18 U.S.C. §§ 922(g)(1) and 2]

14. | Paragraphs | through 9 of this indictment are re-alleged and incorporated
by reference as though fully set forth herein.

15. |Onor about December 2, 2018, in the Dallas Division of the Northern
District of Texas, defendant Cody Gene Reynolds did knowingly aid and abet Kevin
Lyndel Massey to unlawfully possess in and affecting interstate and foreign commerce a
firearm, to-wit: a Diamondback Arms, Inc., model DB-15, 5.56 caliber pistol, bearing
serial number DB1525347, knowing that Kevin Lyndel Massey had been convicted of a
crime punishable by imprisonment for a term exceeding one year, that is, a felony
offense.

In violation of 18 U.S.C. §§ 922(g)(1) and 2, the penalty for which is found at 18

U.S.C. § 924(a)(2).

Reynolds Indictment — Page 6

 
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page 7of8 PagelD 12

A TRUE BILL

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

TIFFANY H. E

Assistant United States Attorney
Florida Bar No. 0193968

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214.659.8600
Facsimile: 214.659.8805

Email: Tiffany. Eggers@usdoj.gov

Reynolds Indictment — Page 7

 
Case 3:20-cr-00374-M Document5 Filed 08/19/20 Page 8of8 PagelD 13

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

CODY GENE REYNOLDS

 

INDICTMENT

18 U.S.C. § 922(a)(6)

Acquiring a Firearm from a Licensed Firearm Dealer
by False or Fictitious Statement

(Count 1)

18 U.S.C. § 924(a)(1)(A)

False Statement with Respect to Information Required to be
Kept in Records of a Licensed Firearms Dealer

(Count 2)

18 U.S.C. §§ 922(g)(1) and 2
Felon in Possession of a Firearm and Ammunition; Aiding and Abetting

 

 

(Count 3)
3 Counts
A true bill rendered
DALLAS FOREPERSON

 

Filed in open court this (4 day of August, 2020.

 

Lown AL

UNITED STATES MAGISTRATE JUDGE
No Criminal Matter Pending
